DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment, filed 7/23/2021, has been entered. Claims 1-4 are pending with claim 5 being currently cancelled.
Response to Amendment
Applicant’s amendments and arguments, filed 7/23/2021, have caused the examiner to reconsider the interpretation of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2-3, now recites “an enlarged flange adapted to sit on top of production tubing”. Claim 1, line 11 recites “wherein the perforated filtration insert is disposed on, in, and/or around production tubing”. This claim is indefinite as the metes and bounds of the claim are not discernible. The amended recitation of lines 2-3 makes it appear that as the enlarged flange sits on top of the tubing, the filtration insert must be inside the tubing. Thus, it is not understood how the filtration unit can also be disposed 
The claims are interpreted as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 9816338) in view of Koehler et al. (US 5664628).
Regarding claim 1: Hanson discloses a perforated filtration insert 100 comprising a head unit 110 having an inlet and comprising an enlarged flange adapted to sit on top of| production tubing (Figs. 1, 4 - the filter and head unit are connected to container 380 which is interpreted as at least a part of production tubing; the head unit is adapted to sit substantially in a top part of the container 380). Hanson discloses a body unit 130 having an internal flow path and attached to the head unit and having perforated walls, a cap 121 secured to a bottom of the body unit and closing the internal flow In re Aller, J 05 USPQ 233. 
Regarding claim 4: Hanson discloses that the body unit is formed by rolling a flat sheet of perforated metal into a cylindrical shape and welding abutting edges 140 together (Fig. 1; col. 4, lines 66-67 - the examiner finds that the as described, the housing 130 would have been a flat sheet at the start of the manufacturing process). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 9816338) and Koehler et al. (US 5664628), as applied to claim 1 above, and further in view of Callaert et al. (US 20070108117).

Regarding claim 2: Hanson, as modified by Koehler, does not explicitly disclose that the head unit further includes a handle. Callaert discloses that the head unit can include a handle 102, 104 (Fig. 1). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have formed the apparatus of Hanson, as modified by Koehler, so that the head unit would further include a handle, as taught by Callaert, for use in mounting and/or removing the filter sleeve.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 9816338) and Koehler et al. (US 5664628), as applied to claim 1 above, and further in view of Fobe et al. (US 20060151379).
Hanson and Koehler disclose the invention substantially as claimed and as discussed above.
Regarding claim 3: Hanson, as modified by Koehler, discloses using an O-ring for sealing (Hanson - col. 3, lines 9-16) but does not explicitly disclose does not explicitly disclose that the head unit includes one or more annular grooves on an outer surface and one or more O-rings positioned in the grooves. Fobe discloses that the head unit includes one or more annular grooves on an outer surface and one or more O-rings 19 positioned in the grooves (Fig. 1). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Hanson, as modified by Koehler, so that the Hanson O-rings would be positioned in one or more annular grooves on an outer surface of the .
Response to Arguments
Applicant’s arguments and amendments filed 7/23/2021 with respect to the previous rejections of claims 1-5 have been fully considered and they are at least partially persuasive. The rejections and objections which have been overcome have not been repeated herein. 
Applicant’s argues that that Hansen fails to teach or suggest a filter having a head unit “comprising an enlarged flange adapted to sit on top of production tubing”. Although the examiner sees the merit of this argument, it is noted that the claims do not as clearly claim the invention as the applicant argues. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As discussed above, the claims are not explicitly clear what is meant by “sitting on top”. The claims, particularly with the unresolved 112 issue, do not preclude the examiner’s interpretation that the filtration system sits at the top of the tubular (380).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/11/2021